Citation Nr: 1008961	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-17 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to 
December 1968, to include service in Vietnam.  The Veteran 
died on February [redacted], 1991.  The appellant is the Veteran's 
widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO denied 
the appellant's petition to reopen a claim for service 
connection for the cause of the Veteran's death.  In April 
2006, the appellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2007, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2007.

In January 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In March, the Board reopened and remanded the appellant's 
claim, on the merits, to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further action, to 
include additional development of the evidence.  After 
completing the requested development, the AMC continued to 
deny the claim (as reflected in a December 2009 supplemental 
SOC (SSOC)) and returned the matter on appeal to the Board 
for further consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the appellant when further action, on her 
part, is required. 
REMAND

Unfortunately the Board finds that further RO action on the 
claim for service connection for the cause of the Veteran's 
death is warranted, even though such will, regrettably, 
further delay an appellate decision on the matter on appeal.  

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim was remanded in March 2009, in part, so that a 
medical opinion could be obtained.  Unfortunately, the 
medical opinion obtained, in June 2009, does not discuss 
whether the sarcoidosis (with associated bronchiectasis) 
listed as an underlying cause on the Veteran's death 
certificate was medically related to service, to include 
exposure to herbicides (such as Agent Orange), as requested.

Accordingly, the Veteran's entire claims file should be 
forwarded to the physician who provided the opinion in June 
2009 for an addendum addressing whether the Veteran's 
sarcoidosis (with associated bronchiectasis) was medically 
related to service, to include exposure to herbicides.  
Arrangements for an opinion by a physician other than the 
physician who offered the opinion in June 2009 should only be 
made if the prior physician is not available. 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should forward the Veteran's 
entire claims file (to include a complete 
copy of this REMAND) to the VA physician 
who offered the opinion in June 2009 for a 
review of the record and an opinion as to 
whether a disability of service origin 
caused, or contributed substantially or 
materially to cause, the Veteran's death.

If the physician who offered the opinion 
in June 2009 is not available, 
arrangements should be made for another 
physician to review the file to obtain the 
requested medical opinion. 

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the sarcoidosis 
(with associated bronchiectasis) listed as 
an underlying cause on the Veteran's death 
certificate was medically related to 
service, to include as due to exposure to 
herbicides (such as Agent Orange) therein.  

In rendering the requested opinion, the 
physician should consider and discuss all 
pertinent objective evidence, to 
particularly include in and post-service 
treatment records.

The physician should set forth the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


